DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Applicant’s remarks, filed on September 27th, 2021 with respect to the claim objections have been fully considered and are persuasive, accordingly the claim objections have been withdrawn. 

Claim Rejections - 35 USC § 112
Applicant’s remarks, filed on September 27th, 2021 with respect to the 112 rejections of the claims have been fully considered and are partially persuasive, accordingly some of the 112 

Claims 1-12 are still being rejected under 112(b) as explained below:
Regarding the 112 rejections of claims that are still present, specifically the amendment to claim 1 was not enough to overcome the 112 rejections, as it is still unclear what the relationship between the two signals is. Claim 13 introduces another limitation that specifies the second signal reduces the ringing caused by the first signal by more than three times, which, if included in claim 1, would overcome this rejection however. 

 Regarding claims 2-12, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wen et al. (US 2012/0216863 A1) in view of Suijver et al. (US 2010/0259832 A1).
Regarding claim 1, Wen teaches an improved tunable optical electrowetting device comprising:
	a tunable optical electrowetting element having a liquid-liquid interface shape controlled by an applied voltage (See, e.g., the liquid prism module in Figs. 1a-b and paragraph [0018] which explains this); 
	circuitry for applying a voltage to the electrowetting element, the circuitry configured to apply a shaped voltage signal by combining a first fast-rising voltage signal and a second, distinct, fast-rising voltage signal (See, e.g., paragraphs [0026]-[0027] which explain that there is a controller that applies voltages and there can be two distinct voltages applied).
	Wen lacks an explicit disclosure wherein the second signal is selected to damp oscillations in the liquid-liquid interface caused by the first signal.
	However, in an analogous electrowetting field of endeavor Suijver teaches the use of two voltage signals in an electrowetting device which causes a reduction in oscillations (See, e.g., paragraphs [0008] which explains this as well as paragraph [0077]). 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify the device of Wen to utilize the driving voltage method taught by Suijver, for the purpose of reducing oscillations in the liquid-liquid interface (See, e.g., paragraph [0077] which explains this advantage). 
Regarding claim 2, Wen in view of Suijver teaches the device set forth above and Suijver further teaches wherein the second signal is offset in time from the first signal (See, e.g., paragraph [0008] which explains that multiple signals are introduced in order to change the interface in a continuous manner, i.e., at multiple points in time. Accordingly the signals are necessarily offset in time from each other).
Regarding claim 3, Wen in view of Suijver teaches the device set forth above and further teaches wherein one of the signals is faster-rising than the other signal (Note that in order to effect change on the interface the signals necessarily have different rise times).
Regarding claim 4, Wen in view of Suijver teaches the device set forth above and further teaches wherein one of the signals is a nonlinear signal (Note that the voltage can be expressed in a variety of ways, including an exponential equation that is nonlinear).
Regarding claim 5, Wen in view of Suijver teaches the device set forth above and further teaches wherein one of the signals is an exponential signal (Note that the voltage can be expressed in a variety of ways, including an exponential equation).
Regarding claim 6, Wen in view of Suijver teaches the device set forth above and further teaches wherein both of the signals are nonlinear signals (Note that the voltage can be expressed in a variety of ways, including an exponential equation which is nonlinear).
Regarding claim 7, Wen in view of Suijver teaches the device set forth above and further teaches wherein both of the signals are exponential signals (Note that the voltage can be expressed in a variety of ways, including an exponential equation).
Regarding claim 8, Wen in view of Suijver teaches the device set forth above and Suijver further teaches wherein the signals are offset in time (See, e.g., paragraph [0008] which explains that multiple signals are introduced in order to change the interface in a continuous manner, i.e., at multiple points in time. Accordingly the signals are necessarily offset in time from each other).
Regarding claim 10, Wen in view of Suijver teaches the device set forth above and further teaches wherein the electrowetting element is an EWOD lens (See, e.g., paragraph [0017] which explains that this is an EWOD prism, which is just a particular type of EWOD lens).
Regarding claim 11, Wen in view of Suijver teaches the device set forth above and further teaches wherein the electrowetting element is an EWOD prism (See, e.g., paragraph [0017] which explains that this is an EWOD prism). 

Allowable Subject Matter
Claims 13-22 are allowable. 
Claims 9 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 13, the prior art, alone or in combination, fails to teach selecting the second signal such that it reduces the ringing cause by the first signal by more than three times.
Regarding claim 9, the prior art, alone or in combination, fails to teach wherein the response time is improved by at least 29% over using a single signal comprising an exponential signal having the same rise time as the first fast-rising signal. 
Regarding claim 12, the prior art, alone or in combination, fails to teach wherein the AC carrier frequency is too high to cause ringing in the liquid-liquid interface of 75% or more of the desired final value. 

Regarding claims 14-22, these claims depend on an allowed base claim and are therefore allowable for at least the reasons stated supra. 

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872